DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 1 - 20 are allowable over the prior art of record for the reasons as stated in the Applicant’s Amendment/Argument with Terminal Disclaimer (Approved on April 12, 2022) filed on April 12, 2022.
Furthermore, none of the prior art of record teaches or fairly suggests that a wireless device receives configuration parameters of one or more first cells of a first cell type, and one or more second cells of a second cell type, and a calculated total transmit power for a plurality of signals is determined, and the plurality of signals comprise a first sounding reference signal (SRS) configured for transmission, during a time interval, via the one or more first cells, and a second SRS configured for transmission, during the time interval, via the one or more second cells, the wireless device drops a transmission of the first SRS or scales a transmission power of the first SRS, based on a SRS transmit power priority of the first SRS, when the calculated total transmit power exceeds a first value, and the SRS transmit power priority is based on a cell type of the one or more first cells, and together with combination of other claimed elements as set forth in the independent claims 1, 19, and 20. 
Therefore, the claims 1 - 20 are allowable over the prior art of records.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571- 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
July 13, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649